[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PRETRIAL MOTIONS
The plaintiff has filed a request to amend his appeal, dated October 31, 1991, and has served interrogatories on the members of the Board of Chiropractic Examiners who issued the final decision which prompted this appeal. The defendants have filed objections to the interrogatories and a motion for a protective order.
The issues in contention with respect to these motions now before the court involve the interaction of General Statutes4-179 and Regulations of State Agencies 19-2a-33. At oral argument on these motions, the defendants stipulated that a majority of the Board members who issued the final decision had not attended the full hearing. In their decision, however, they attested that they had all read the record prior to issuing the decision. The plaintiff's requested interrogatories seek to discover whether their attestations are true or untrue.
The questions of law concerning the possible conflict between the statute and regulation cited above arise out of the present record in this case. Their addition to this appeal, as set forth in the proposed amendment, will not prejudice the defendants nor delay the proceedings. The request to amend is, therefore, granted.
The defendants' concession that the Board members did not attend the hearing is sufficient to present the legal issues to the court for decision. To the extent that the plaintiff's discovery motions and requests seek to impeach the Board CT Page 22 members' statements or probe their mental processes, they are not warranted by the circumstances of this case. The court notes that the plaintiff has made absolutely no factual assertions that would support even a suspicion of untruthfulness or inaccuracy in the Board members' attestations. The plaintiff may not, therefore, introduce evidence outside the record on these subjects, and the motion for a protective order is granted. The court's previous order is modified accordingly.
MALONEY, J.